Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ferdinand, J.), rendered November 1, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Feldman, J.), of those branches of the defendant’s omnibus motion which were to suppress identification evidence and a videotaped statement made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
The record supports the hearing court’s determination that the defendant’s statements, the giving of a false name to the police and to an Assistant District Attorney, were made in response to requests for pedigree information, and were not intended to elicit evidence of his guilt of the crimes charged (see, United States v Carmona, 873 F2d 569; United States v Adegbite, 877 F2d 174, cert denied sub nom. Obalaja v United States, 493 US 956). Therefore, the statements were admissible although made in the absence of Miranda warnings.
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the credible evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
Joy, J. P., Krausman, Goldstein and Luciano, JJ., concur.